Citation Nr: 0738953	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from November 1969 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for right shoulder myositis and entitlement to a 
rating in excess of 10 percent for a low back disorder.  
Thereafter, a January 2003 rating decision increased the 
rating for this disability to 20 percent, effective from 
August 1999.  The veteran has continued the appeal.  

The Board previously remanded this case so that the veteran 
could be afforded a hearing before the Board.  The claims 
file reflects that the veteran was furnished with appropriate 
notice of a hearing scheduled in August 2007, and that he 
failed to report.  Thus, the Board finds that reasonable 
efforts were taken to provide the veteran with his requested 
hearing and that further efforts in this regard are not 
warranted.


FINDINGS OF FACT

1.  The veteran's DDD of the lumbar spine is manifested by no 
more than a moderate limitation of motion with forward 
flexion at worst to 70 degrees, but not by severe lumbosacral 
strain or severe intervertebral disc syndrome, or 
incapacitating episodes more than two times per year.

2.  A right shoulder disorder did not have its onset during 
service and is not related to any in-service disease or 
injury.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for DDD of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), 5235-5243 
(effective September 26, 2003).

2.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a November 2001 
rating decision advised the veteran of the evidence necessary 
to substantiate a claim for service connection and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claims were thereafter denied in a May 2002 RO 
rating decision.  Thereafter, following the grant of a 20 
percent rating for the veteran's low back disorder, effective 
from August 1999, May and June 2005 RO letters again advised 
the veteran of the VCAA, including the types of evidence 
and/or information necessary to substantiate both of his 
claims, and the relative duties upon himself and VA in 
developing his claims.  The claims were readjudicated on the 
merits in a November 2005 supplemental statement of the case.  
Additional VCAA notice was also sent by letter in March 2006, 
which provided notice on the issues of establishing a 
disability rating and effective date of award.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); VAOPGCPREC 8-
2003 (Dec. 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Although VCAA notice with regard to assignment of 
effective dates was not followed by readjudication of the 
claim, no prejudice can result to the veteran in this case, 
since the Board is denying both claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board further notes that the 
veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  

The veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to an increased rating for DDD of the lumbar 
spine, currently evaluated as 20 percent disabling

Background

The history of this disability shows that service connection 
for a back disorder and a noncompensable rating was granted 
by a January 1990 rating decision, effective from December 
1989.  Thereafter, an August 1990 rating decision increased 
the rating for this disorder to 10 percent, effective from 
December 1989, as a result of slight limitation of motion and 
complaints of pain on motion.  In October 2001, the veteran 
submitted a statement requesting an increased rating.

A January 1999 VA X-ray report reflects narrowed disc spaces 
and marked scoliosis, concave to the right, involving the 
lumbar spine and it was noted that spasm appeared to be a 
factor.  The impression was negative study, apart from spinal 
changes.  

A VA treatment record from August 1999 reflects that the 
veteran complained of low back pain.  Examination revealed 
back scoliosis with right muscle spasm, and the assessment 
included chronic back problem.

A VA treatment record from January 2000 reflects that the 
veteran complained of low back pain.  Examination again 
revealed back scoliosis with right muscle spasm.  The 
assessment included chronic back problem.  In August 2001, 
the veteran complained of lower back pain.  

VA examination in May 2002 revealed that the veteran reported 
striking his lumbar spine on a cleat during service, which 
then gave him some pain but later subsided.  He then injured 
his back in a volleyball game, after which he was told he had 
a herniated disc.  His back was currently manifested by pain 
with radiation down to his right leg and numbness in the 
right leg.  Examination of the back revealed range of motion 
of 70 degrees of flexion, 30 degrees of bilateral bending, 
and 20 degrees of extension.  There was marked scoliosis in 
the thoracic area with an apex curve to the right.  There was 
no reflex, sensory or motor defects in the lower extremity.  
There was positive straight leg raising on the right, which 
was mild.  There was no weakness in the lower extremities.  
The diagnosis was idiopathic scoliosis of the thoracic spine, 
DDD with radiculitis of the lumbar spine.  The examiner 
commented that while the veteran had no problems with the 
activities of daily living, he did have a problem maintaining 
work because of pain in his back.  

A January 2003 rating action increased the rating for the 
veteran's back disorder to 20 percent, pursuant to former 
Diagnostic Code 5295, which provided a 20 percent rating for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

VA examination in October 2005 revealed that he veteran 
complained of low back pain that radiated down the right leg.  
The pain could be elicited by physical activity and using a 
hard mattress.  It was relieved by rest and medication.  At 
the time of pain, the veteran indicated that he could 
function with medication.  He also related incapacitating 
episodes as often as 2 times per year, which would last for 7 
days.  Over the previous year, he had one incident of 
incapacitation for a total of 7 days.  A physician who 
reportedly recommended bed rest was a Navy doctor in 1986 for 
a pinched nerve and bad disc.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement and no muscle spasm.  No tenderness was noted and 
there was negative straight leg raising on the right.  There 
was also negative straight leg raising on the left and no 
ankylosis.  The range of motion of the thoracolumbar spine 
revealed 90 degrees of flexion, and 30 degrees of extension, 
lateral flexion, and rotation.  The examiner did note that 
joint function of the spine was additionally limited by pain 
after repetitive use but no fatigue, weakness, lack of 
endurance and incoordination.  The examiner did not find any 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Neurological examination 
was also specifically found to reveal that motor function and 
sensory function was within normal limits, and the lower 
extremity knee and ankle jerks were 2+, bilaterally.  The 
diagnosis was changed from lumbar spine DDD with radiculitis 
to lumbar spine DDD due to the lack of evidence of 
radiculitis.

Analysis

As was noted previously, service connection for a low back 
disorder was originally established by a January 1990 rating 
decision, at which time a noncompensable rating was assigned.  
The disorder was subsequently assigned a 10 percent rating 
for characteristic pain on motion pursuant to former 
Diagnostic Code 5295.  Thereafter, following the instant 
claim for increased rating, a January 2003 rating decision 
increased the rating for DDD of the lumbar spine to 20 
percent, effective from August 1999, also pursuant to former 
Diagnostic Code 5295, finding that the evidence supported 
findings consistent with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The Board is in agreement with the 
application of former Diagnostic Code 5295, but finds that it 
and other applicable criteria do not provide a basis for a 
rating in excess of 20 percent.

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes related to spine disabilities effective in and 
after September 2002.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

As was noted earlier, the Board is in agreement with the 
application of former Diagnostic Code 5295, as a basis to 
assign a 20 percent, but not higher, rating based on the 
results from the various VA orthopedic examinations.  
However, the Board does not find that this Code or the 
criteria found in former Diagnostic Codes 5292 and 5293 
provide any basis to award a rating higher than 20 percent.  

More specifically, the limitation of lumbar motion noted on 
VA examination demonstrated not worse than 70 degrees of 
flexion and 20 degrees of extension, which the Board finds 
consistent with at most moderate limitation of lumbar motion 
under former Code 5292.  The Board does not find that such 
limitation is consistent with severe limitation of lumbar 
motion, so as to warrant a 40 percent rating under Diagnostic 
Code 5292.  

There have been no complaints or findings of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, so as to warrant a 40 
percent rating under Diagnostic Code 5295.  Examination in 
October 2005 showed essentially normal range of motion of the 
lumbar spine and normal gait and posture.

The Board also notes that pain would already be contemplated 
in the currently assigned 20 percent rating under the former 
Diagnostic Code 5292 and/or 5295, where more recent results 
have indicated flexion to 90 degrees and no muscle spasm.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Range of motion of the lumbar spine was 
essentially normal on VA examination in October 2005; 
however, the examiner stated that joint function of the spine 
was limited by pain following repetitive use, but not by 
fatigue, weakness, lack of endurance, or incoordination.

Additionally, a rating of 40 percent under the former 
Diagnostic Code 5293 is not warranted.  A 40 percent rating 
requires severe recurring attacks with intermittent relief; 
however, on examination in October 2005 the veteran reported 
attacks only at the rate of twice a year of one week 
duration.  

Having established that the veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292, 5293 and 5295, the Board will further examine whether 
any of the revisions to the rating criteria for the spine 
entitle the veteran to a higher rating.  

Here, there is no medical evidence of incapacitating episodes 
that have been shown to require periods of bed rest 
prescribed and treated by a physician.  Even if the Board 
were to accept the veteran's statements as sufficient 
evidence of bed rest prescribed by a physician, he has not 
characterized incapacitating episodes of a duration that 
would be consistent with a 40 percent or higher rating under 
the new criteria.  Again, in October 2005 the veteran 
reported attacks only at the rate of twice a year of one week 
duration.  Over the past year, he reported only one incident 
of incapacitation for seven days.  Whereas, the assignment of 
a 40 percent rating requires incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  The veteran's orthopedic disability may be assessed at 
20 percent disabling based on limitation of motion that is 
mechanical in nature.  However, while there is diagnostic 
evidence of disc disease, there are no objective clinical 
findings of neurological impairment to match the veteran's 
complaints of right lower extremity radiculopathy.  The 
examiner in 2005 reported that there was no evidence of 
radiculitis.  Thus, the Board finds there is no basis to 
assign a compensable rating for impairment of the sciatic 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, a higher rating would be 
permitted for ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, neither of which has been shown.  Rather, the veteran 
had forward flexion to 90 degrees in October 2005.  For the 
same reasons set forth above, the record does not provide 
evidence of limitation of motion and pain that would warrant 
a rating in excess of 20 percent.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, although the Board recognizes that the May 2002 VA 
examiner stated that the veteran had a problem maintaining 
work because of pain in his back, based on the overall 
symptoms noted above, the Board cannot conclude that the 
disability picture as to the veteran's back disorder is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  Of 
note, in October 2005, the veteran reported that he loses 
only about 7 days of work per year.  Consequently, the 
evidence in this case does not warrant referral of the case 
to the Director, Compensation and Pension Service, for extra-
schedular consideration.




III.  Entitlement to service connection for a right shoulder 
disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, when a veteran served 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.307, 3.309 (2007).

Service medical records do not reflect any relevant 
complaints or treatment with respect to the right shoulder.  
Service medical records do reflect the existence of a 
condition on the right scapula, believed to be congenital in 
nature and not disabling, in March 1978.  They also reflect 
complaints and treatment relating to pain in the left 
trapezius (left of the scapula) in March 1988.  However, 
there were no diagnoses with respect to either shoulder at 
the time of the veteran's separation examination in July 
1989.  

VA medical examination in August 1990 revealed no relevant 
complaints or findings.  

A VA treatment record from August 2001 reflects the veteran's 
complaint of right shoulder pain for the previous 10 years.  
In October 2001, the veteran was evaluated for complaints of 
increased right shoulder discomfort which was reportedly 
dislocated in 1983.  Evaluation of the right shoulder at this 
time revealed decreased range of motion, and tenderness in 
the posterior aspect of the shoulder.  The assessment 
included right shoulder pain.  X-rays at this time were 
interpreted to reveal negative findings.  

A VA treatment record from March 2002 reflects that the 
veteran had mild crepitus in the right shoulder.  It was 
further noted that the veteran had had a previous injection 
and that additional injection at this time was not indicated.  
The diagnosis was possible small tear of the rotator cuff or 
some calcification in the cuff area of the right shoulder to 
be reevaluated in four months.  

VA examination in May 2002 revealed that the veteran reported 
dislocating his right shoulder in service, at which time 
there was a repair of his rotator cuff.  The veteran stated 
that he had pain in his right shoulder with working overhead.  
He had it injected and it was now much improved.  The 
diagnosis was myositis of the right shoulder, chronic.  

VA examination in August 2005 revealed that the veteran 
reported a history of a dislocated right shoulder in 1983.  
He claimed that he had been suffering from right shoulder 
myositis since 1983.  The condition was reportedly due to 
injury when playing racquetball, when the veteran went into a 
wall.  X-rays were interpreted to reveal degenerative 
arthritic changes.  The diagnosis was right rotator cuff 
injury and mild degenerative arthritis of the right acromion 
clavicular (AC) joint.  It was the opinion of this examiner 
that the veteran's current right shoulder condition was not 
caused by or a result of his active service, as medical 
records documented the veteran being seen for left trapezium 
strain and spasm of the left scapula, but did not reflect 
right-sided involvement.  

With respect to the veteran's claim for service connection 
for right shoulder myositis, there are diagnoses of right 
shoulder myositis and other right shoulder disabilities such 
as arthritis.  The Board will therefore concede the existence 
of a current disability of the right shoulder.  The Board 
further finds that the veteran's statements regarding the 
fact that he sustained an injury to the right shoulder during 
service are credible and sufficient to establish that some 
form of injury occurred to the right shoulder during service.

However, as has been clearly made plain to the veteran over 
the history of his claim, in order to prevail on the claim, 
there must also be evidence linking right shoulder myositis 
or other right shoulder disability to service, or in the case 
of arthritis, to a period of one year following service.  In 
this case, since there is no record of any right shoulder 
treatment during service or after service until August 2001, 
there would have to be competent medical evidence linking the 
veteran's right shoulder myositis or other disability to 
service, or in the case of arthritis, to a period of one year 
after service, and the record does not contain such medical 
evidence.  

Moreover, a VA examiner concluded that the veteran's current 
right shoulder condition was not caused by or a result of his 
active service as medical records documented the veteran 
being seen for left trapezium strain and spasm of the left 
scapula, but did not reflect right-sided involvement.  The 
Board has also carefully examined the service medical records 
and notes that a March 1982 entry concerning an injury while 
playing tennis does in fact relate only to the left scapular 
region.  Moreover, even accepting the veteran's assertion of 
a subsequent injury to the right shoulder in 1983 (which the 
Board is willing to do), there is no evidence of treatment 
for a dislocation of either shoulder during service at any 
time.  Thus, the Board further concludes that the VA 
examiner's opinion is based on a reasonable interpretation of 
the veteran's service medical records.  The Board further 
notes that while March 1978 service examination did note a 
condition in the area of the right scapula, there was no 
history given as to any injury or treatment to this area, and 
it was not considered disabling.

It should also be noted that the statements of the veteran 
that seek to link current relevant symptoms or diagnoses to 
active military service are of minimal or no weight as it has 
been held that lay assertions with respect to issues of 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of 



the evidence is against a relationship between any currently 
diagnosed right shoulder disorder and service, and that the 
claim should therefore be denied.


ORDER

Entitlement to a rating in excess of 20 percent for DDD of 
the lumbar spine is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


